      Case 7:19-cr-00497-NSR Document 235 Filed 05/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                    :               CASE NO.: 7:19CR497 (NSR)
                  PLAINTIFF                  :
                                             :
V.                                           :
                                             :
NACHMAN HELBRANS,                            :
               DEFENDANT                     :               May 7, 2021



                        NOTICE OF FILING OF PRO SE MOTION

       PLEASE TAKE NOTICE that the undersigned, acting as “stand-by” counsel for pro se

defendant Nachman Helbrans, hereby moves this Court to consider the attached pro se motion

entitled “Pretrial Subsequent Motion by Nachman Helbrans for Urgent Essential Means

Necessary for Defense Preparation, etc” and all Exhibits attached hereto in support thereof. Pro

se defendant Nachman Helbrans respectfully moves that this motion be heard at the first available

opportunity but in no event, later than the next scheduled status conference.

DATED:         White Plains, New York
               May 7, 2021

                                                     RESPECTFULLY SUBMITTED,
                                                     THE DEFENDANT,
                                                     NACHMAN HELBRANS
                                                     By Stand-By Counsel


                                                     BY_/s/ Bruce D. Koffsky__
                                                     Bruce D. Koffsky, Esq.
                                                      Koffsky & Felsen, LLC
                                                       1150 Bedford Street
                                                       Stamford, CT 06905
                                                       Tel.: 203-327-1500
                                                       Fax: 203-327-7660
      Case 7:19-cr-00497-NSR Document 235 Filed 05/07/21 Page 2 of 2




                                      CERTIFICATION




       THIS IS TO CERTIFY that on May 7, 2021, a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     _/s/ Bruce D. Koffsky___
                                                     Bruce D. Koffsky
